DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election
Applicant's election with traverse of the species compound 7 in the reply filed on 4/9/2021 is acknowledged.  The traversal is on the grounds that the PTAB found only a common structure or function need to be present.  This is not found persuasive because the PTAB decision is not binding in this case.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 5, and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 8-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen (WO2016/174079A1).
Janssen which can be considered as the closest state of the art for the present application, discloses RSV antiviral pyrazolo-pyrimidines. The problem underlying the present application resides in the provision of alternative RSV antiviral pyrazolo-pyrimidines compounds with the same qualitative properties for the same use. As the solution to said problem the present application provides the compounds of claim 1. The common structural feature of these compounds, which is represented by formula (I) is, however, known from the compounds of Janssen (cf. claim 1 with a-(a-13) and (a-18) and R5 i.a. phenyl substituted with halogen and C3-6 cycloalkyl which is also substituted 1-3 times. The substituents on said C3-6 cycloalkyl correspond to present R5-R7, wherein the only difference between the compounds of the application and those of Janssen resides in the R6 moiety. However, the different definitions of R6 in the present application have no common structural feature vis-a-vis those defined in claim 1 of Janssen and in particular the COOH group as shown i.e. in Example 05, 08, 015, 020 and 021. These exemplified compounds have in addition the structural features corresponding to (a-1) and (a-2) of the present compounds and they comprise a cycloalkyl ring corresponding to one with n=1 according to the present claims (cf. page 215/216 of Janssen).  As such, it would be obvious to vary the structure based on disclosed functional groups in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612